Per curiam.
This disciplinary matter is before the Court for the second time on Respondent William C. Campbell’s Petition for Voluntary Surrender of License. In his petition, Campbell admits that in June 2006, he was sentenced in the U. S. District Court, Northern District of Georgia, Atlanta Division, on a conviction of three counts of tax evasion for violating 26 USC § 7206 (1); that the sentence was pursuant to a jury verdict of guilty; that the offenses for which he was convicted are felonies where the underlying conduct relates to his fitness to practice law; and that, due to the conviction, he violated Rule 8.4 (a) (2) of Bar Rule 4-102 (d). The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment and pursuant to Bar Rule 4-110 (f), Campbell’s voluntary surrender of license is tantamount to disbarment.
In his first petition Campbell offered to voluntarily surrender his license provided that the license be reinstated if the conviction were overturned on appeal. The State Bar and special master, Katherine Lynch, recommended that this Court accept Campbell’s petition. The Court treated the condition as meaning that Campbell sought a voluntary suspension of his license pending resolution of his appeal pursuant to Bar Rule 4-106 (f), which it granted. See In the Matter of Campbell, 281 Ga. 316 (637 SE2d 705) (2006).
Campbell now has filed another Petition for Voluntary Surrender of License in which he states that he does not intend to file any further appeals of his conviction and asks the Court to accept the voluntary surrender of his license to practice law, which he acknowledges is tantamount to disbarment.
We have reviewed the record and accept Campbell’s petition. Accordingly, the name of William C. Campbell hereby is removed from the rolls of persons authorized to practice law in the State of Georgia. Campbell is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.